F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                        March 9, 2007
                             FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                         Clerk of Court

    M ELVIN LYNNE BOM PREZZI,

              Plaintiff-Appellant,

     v.                                                   No. 06-1315
                                                  (D.C. No. 06-CV-00623-ZLW )
    DAVID W EAVER, Sheriff Douglas                          (D . Colo.)
    C ounty; TH O MA S L. C UR RY ,
    Judge, Douglas County District Court;
    JASO N SIERS, Douglas
    County, Assistant District Attorney;
    C OLO RA D O CO U RT O F
    APPEALS; STEVEN
    SCH OEN M AKERS, CM HIP,

              Defendants-Appellees.



                              OR D ER AND JUDGM ENT *


Before TA CH A, Chief Judge, KELLY and O’BRIEN, Circuit Judges.




          Plaintiff M elvin Lynne Bomprezzi, a prisoner of the State of Colorado,

filed a pro se civil rights complaint asserting eight claims for relief under


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
28 U.S.C. § 1343 and 42 U.S.C. § 1983. The district court dismissed the

complaint before service of process and denied plaintiff’s post-judgment letter,

which the court construed as a motion for reconsideration. Plaintiff appeals. W e

have jurisdiction under 28 U.S.C. § 1291.

      Plaintiff’s first claim was for denial of access to the courts. The district

court dismissed this claim as legally frivolous because plaintiff failed to allege an

“actual injury,” i.e., “that the denial of legal resources hindered his efforts to

pursue a nonfrivolous claim.” R. Doc. 30, at 3 (quotation omitted). The district

court did not specify whether the dismissal was with or without prejudice. See id.

at 3, 7. The rules of civil procedure, however, provide that “[u]nless the court in

its order for dismissal otherwise specifies . . . any dismissal not provided for in

this rule . . . operates as an adjudication on the merits.” Fed. R. Civ. P. 41(b).

Therefore, the dismissal of claim one was with prejudice.

      The district court construed plaintiff’s claims two, three, six, seven, and

eight as asking a federal court to impermissibly interfere with ongoing state

criminal proceedings, and dismissed these claims without prejudice under

Younger v. Harris, 401 U.S. 37, 45, 46 (1971). R. Doc. 30, at 3-4.

      Plaintiff’s claims four and five challenged conditions of confinement, and

the district court dismissed them without prejudice because plaintiff failed to

specially plead or demonstrate exhaustion of administrative remedies, as was

required at the time of the district court’s decision by Steele v. Federal Bureau of

                                           -2-
Prisons, 355 F.3d 1204, 1210 (10th Cir. 2003); overruled by Jones v. Bock,

127 S. Ct. 910 (Jan. 22, 2007). See R. Doc. 30, at 4-7.

       W e have carefully reviewed the parties’ materials de novo in light of the

applicable law. The requirement that exhaustion be specially pleaded or

demonstrated was recently rejected by the Supreme Court in Jones v. Bock,

127 S. Ct. at 921. Aquilar-Avellaveda v. Terrell, No. 06-3334, 2007 W L 646150,

at *1-*2 (10th Cir. M ar. 5, 2007). Accordingly, the dismissal of plaintiff’s claims

four and five is vacated, and the case is remanded for reconsideration of these tw o

claims in light of Jones v. Bock. See Aquilar-Avellaveda, 2007 W L 646150,

at *3. In all other respects, we affirm the district court’s dismissal for

substantially the same reasons as those set forth in the district court’s order of

dismissal. 1

       W e construe plaintiff’s February 8, 2007 letter and attachments as a motion

to file a supplemental brief and deny the motion.




1
       W e note for the remand that the district court incorrectly filed an “order
and judgment of dismissal.” Under the federal rules, the district court should set
out its reasoning in one document and enter its judgment on a separate document.
See, e.g., Clymore v. United States, 415 F.3d 1113, 1117 & n.5 (10th Cir. 2005)
(discussing Fed. R. Civ. P. 58).

                                          -3-
     The judgment of the district court is AFFIRM ED in part and VA CA TED

and REM ANDED in part.

                                               Entered for the Court


                                               Terrence L. O’Brien
                                               Circuit Judge




                                     -4-